Meltven C. J.
delivered the opinion of the Court.
The indictment in this case is founded on the 8th section of ch. 115 of the revised statutes, and the alleged offence is correctly set forth in the language of the above section. The two reasons assigned in the motion in arrest of judgment, are, 1 — ■ That the defendant is not liable to be indicted for the act charged to have been done and committed by him as Warden of the second Ward : 2, That it is not alleged that the act charged to have been so done and- committed by him, was “ unreasonable, “ corrupt or wilfully oppressive.” As to the first objection or reason assigned in arrest, we give no opinion. Our decision is founded on the second. The statute of 1821, above cited, is entitled “ An Act regulating Elections.” It is general: extending to the election of members of Congress, Electors of President and Vice President, and all State and town officers. The act of March 31, 1831, is entitled “ An additional Act regulat- “ ing Elections.” The fifth section of it contains, among other things, the following provision. “ That, in no case, shall any “ town or plantation officer incur a penalty, or be made to suf- “ fer in damages, by reason of his official acts or neglects, un- “ less the same shall be “ unreasonable, corrupt or wilfully op- “ pressive.” The section concludes with a proviso, which, however, has no connection with the point under consideration. The last section repeals all acts and parts of acts inconsistent with the provisions of the act. Both acts relate to the same general subject, and, of course, being in pari materia, may properly be considered, for the purposes of construction, as one *112act. The foregoing provision in the fifth section of the last act has essentially changed the character of the offence, described in the eighth section of the first act: by that section it was an offence “ knowingly to receive the vote of any person who is “ not entitled to vote agreeably to the Constitution and laws of “ the State in choosing” Governor, Senators and Representatives to the Legislature or any town officer. As by the fifth section of the last- statute, the official acts or neglects complained of, would not expose the officer to a penalty or damages, unless the same were “ unreasonable, corrupt or wilfully op- “ pressive,” such characteristics of the acts must be proved to produce the conviction of the officer charged; and whatever it is necessary should be proved, must be alleged. In a word, the facts, now necessary to constitute the offence, must be set forth in an indictment. In the indictment before us, such is not the case, and accordingly no judgment can be rendered on the verdict.

Judgment arrested.